Citation Nr: 0842683	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, to include whether service connection can be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, to 
include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the above claims.

In June 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2005, the RO denied service connection for 
bilateral hearing loss and tinnitus.  The veteran did not 
appeal.  

2.  Evidence relevant to the claims for service connection 
for bilateral hearing loss and tinnitus received since the 
February 2005 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims; it is not cumulative or 
redundant of the evidence previously considered and it raises 
a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claims for service 
connection for bilateral hearing loss and tinnitus received 
since the RO's final decision is new and material; thus, the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2005, the RO denied service connection for 
bilateral hearing loss and tinnitus as the VA examiner opined 
that the veteran's hearing loss was unlikely the result of 
noise exposure in service based on the veteran's hearing 
being normal at entry and discharge of service and that 
tinnitus was reportedly rare.  The veteran did not appeal.  
Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes a statement from R.A., Jr., a friend of the veteran 
who served with him, that described noise exposure they 
experienced during their tours together in field repairs.  
The new evidence also includes the veteran's November 2007 
sworn testimony describing his noise exposure during service, 
when he first began to notice an decrease in his hearing and 
tinnitus, and post-service noise exposure.  The Board further 
finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claims since it 
shows that the veteran was subjected to a high degree of 
noise exposure in service.  As new and material evidence has 
been presented, the claims are reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for bilateral hearing loss and tinnitus has been 
received, those claims are reopened.  

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claims 
for service connection for bilateral hearing loss and 
tinnitus are reopened; the appeal is granted to this extent 
only.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus that developed as a result of prolonged exposure to 
helicopter and artillery noise during service without proper 
ear protection.  No hearing loss was found at the time of the 
veteran's separation from service.  In November 2004, a VA 
examiner found that the veteran had bilateral sensorineural 
hearing loss and tinnitus.  The examiner opined that the 
veteran's hearing loss was unlikely the result of noise 
exposure in service based on the veteran's hearing being 
normal at entry and discharge of service and that tinnitus 
was reportedly rare.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) noted that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  5 Vet. App. at 159.

The veteran asserts that his current hearing loss and 
tinnitus are attributable to noise exposure during service.  
The veteran should be afforded a VA examination to obtain a 
medical opinion as to whether the veteran's current hearing 
loss and tinnitus developed as a result of his noise exposure 
during service.  Such an opinion is necessary for a 
determination on the merits of the claims.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiological 
examination to determine the current nature 
and likely etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current bilateral 
hearing loss and tinnitus had their onset 
during active service, or are related to 
any in-service disease or injury.  

The examiner should provide a rationale 
for the opinion.

2.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


